DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/21.

Claim Objections
Claims 3 , 4, 9, 10, 14, 22, 23 are objected to because of the following informalities: 
In claim 3 last two lines, the Examiner suggests changing “a wavelength of the target resonant frequency signal” to --the wavelength of the target resonant frequency signal-- (support in parent claim 1).
Claim 4 recites “each of the first and second side reflectors has a width”, however, “a width” of the first side reflector is already defined in parent claim 1.  Note that it cannot be a simply changed to —the width—because “a width” has not been define for the second side reflector until now.  A suggestion would be amend parent claim 3 to include —a width of the side reflector—(similar to the amendment in claim 1) then claim 4 can be a simple correction.
In claim 9 last two lines, the Examiner suggests changing “the width of at least one of the first and second fingers” to --a width of at least one of the first and second fingers--.
In claim 10 last two lines, the Examiner suggests changing “the wavelength of a target resonant frequency signal” to --the wavelength of the target resonant frequency signal-- (support in parent claim 1).
In claim 14, the Examiner suggests changing “less than 0.75 the respective width” to --less than 0.75 of a respective width--.
In claim 22, the Examiner suggests changing “a difference” to --the difference-- (support in parent claim 1).
In claim 23, the Examiner suggests changing “a difference” to --the difference-- (support in parent claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 10-15, 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. US 2007/0267942.
1.	A microelectromechanical system (MEMS) device (Figs. 1-6, 17, 20, etc.) comprising: a laterally vibrating bulk acoustic wave (LVBAW) resonator (4; [0050], Lamb wave, which is laterally vibrating bulk acoustic wave), the LVBAW resonator comprising: a substrate (1); an acoustic mirror (13a-e) overlying a portion of the substrate; a first metal layer (2) overlying a portion of the acoustic mirror, the first metal layer having a first thickness (Fig. 6; hM3); a piezoelectric plate (41; bottom half) overlying the first metal layer, the piezoelectric layer having a second thickness (hP2); and a second metal layer (4) overlying a portion of the piezoelectric plate, the second metal layer having a third thickness (hM2), the second metal layer patterned into an interdigital transducer (IDT 4), the IDT having first and second comb-shaped electrodes (4a, 4b), the first comb-shaped electrode having first fingers (4a), the second comb-shaped electrode having second fingers (4b), the first fingers interlocking with the second fingers (Figs. 2, 20), and a sum of the first, second and third thicknesses being less than 0.4 of a pitch between adjacent fingers (Fig. 6; [0069]; pitch=l+s=4µm; sum=hM2+hP2+hM3= half of layer 41, thus half of h; sum<0.4*4=1.6µm, translate to h<3.2µm, or h/λ ratio < 0.4; Figs. 8-11 shows the h varies, including h=0.8µm, or ratio=0.1 that meets the limitation of the claims; [0084] also mentions the resonator would be designed to the desired characteristics); wherein the second metal layer includes a first side reflector (Fig. 20 item 16) positioned on a first side of the IDT, the first side reflector is spaced apart from an outermost finger of the first and second fingers on the first side of the IDT by a distance that is based on a wavelength of a target resonant frequency signal and a difference between the pitch between adjacent fingers and a width of the first side reflector (Fig. 20 clearly shows the reflector 16 and outermost finger of IDT 4 by a distance; the “based on” relationship being claimed is a lack of a specified relationship, thus it can be any mathematical relationship between the distance with a) the wavelength and b) the difference; there necessarily exists a relationship that the distance may be calculated from a) the wavelength and b) the difference; additionally the wavelength and the target frequency are not even specified as that of the resonator, thus can be any wavelength corresponding to any frequency).
3.	The MEMS device of claim 1, wherein a second side reflector (17) positioned on a second side of the IDT, the second side opposite the first side; the second side reflector is spaced apart from an outermost finger of the first and second fingers on the second side of the IDT by a distance that is based on a wavelength of a target resonant frequency signal and the pitch between adjacent fingers (Fig. 20 clearly shows the reflector 17 and outermost finger of IDT 4 by a distance, and since any distance can always be interpreted with a multiplier of another distance or a combination thereof, therefore the distance between the reflector and the IDT can be interpreted as based on a wavelength and pitch, which are distance).
4.	The MEMS device of claim 3, wherein each of the first and second reflectors has a width equal to one fourth of a wavelength of a target resonant frequency signal ([0095], width is same as the IDT 4, hence l=2 µm, hence is ¼ of wavelength, see also [0069] on the wavelength, width, interval). 
6.	The MEMS device of claim 1, wherein the first metal layer is configured to operate as a non-electrified floating plate ([0050]), and the LVBAW resonator further comprises: a first terminal coupled to the first comb-shaped electrode; and a second terminal coupled to the second comb-shaped electrode (Figs. 2, 12, 20, 25; [0047], [0058], [0079], [0109], etc.). 
7.	The MEMS device of claim 1, further comprising: a first terminal coupled to the first comb-shaped electrode; a second terminal coupled to the second comb-shaped electrode; an input port coupled to the first terminal and to the first metal layer; and an output port coupled to a second terminal and to the first metal layer  (Figs. 2, 12, 20, 25; [0047], [0058], [0079], [0109], etc.). 
10.	The MEMS device of claim 1, wherein a pitch between at least one pair of adjacent first and second fingers is equal to one-half of a wavelength of the target resonance frequency signal ([0069]; pitch is 4 µm (l+s), hence is ½ of wavelength).
11.	The MEMS device of claim 10, wherein each of the first fingers has a respective width less than one half of the wavelength of the target resonant frequency signal ([0069]; width is 2 µm (l), hence is ¼ of wavelength).
12.	The MEMS device of claim 11, wherein each of the second fingers has a respective width less than one half of the wavelength of the target resonant frequency signal ([0069]; width is 2 µm (l), hence is ¼ of wavelength). 
13.	The MEMS device of claim 10, wherein pitch between each pair of adjacent first and second fingers is equal to one-half of the wavelength of the target resonant frequency signal ([0069]; pitch is 4 µm (l+s), hence is ½ of wavelength).
14.	The MEMS device of claim 1, wherein the sum of the first, second and third thicknesses being less than 0.75 the respective width of both first and second fingers ([0069], as discussed above in claim 1, e.g. ratio of 0.1 would meets the claim limitation, 0.75*1/4=0.1875).
15.	A method of operating a laterally vibrating bulk acoustic wave (LVBAW) resonator (realized by the device, Figs. 1-6, 17, 20, etc.; [0050], Lamb wave is laterally vibrating bulk acoustic wave), the method comprising: operating the LVBAW resonator at a resonant frequency, the LVBAW resonator including an interdigital transducer (IDT; 4), the IDT having first and second comb-shaped electrodes (4a,b), the first comb-shaped electrode having first fingers, the second comb-shaped electrode having second fingers, the first fingers interlocking with the second fingers (Figs. 2, 20), and at least one of the first fingers having a width (Fig. 6, l) and a pitch (l+s) on a first surface of a piezoelectric slab and a metal layer (4) on a second surface of the piezoelectric slab opposite the IDT, the resonant frequency being responsive to the width and pitch ([0069]); a sum of thicknesses of the IDT, the piezoelectric slab and the metal layer being less than 0.4 of the pitch (Fig. 6; [0069]; pitch=l+s=4µm; sum=hM2+hP2+hM3= half of layer 41, thus half of h; sum<0.4*4=1.6µm, translate to h<3.2µm, or h/λ ratio < 0.4; Figs. 8-11 shows the h varies, including h=0.8µm, or ratio=0.1 that meets the limitation of the claims; [0084] also mentions the resonator would be designed to the desired characteristics); propagating an acoustic wave at the resonance frequency with vertical and lateral components (Figs. 2, 7, 20, etc.); reflecting the lateral component of the acoustic wave with side reflectors (Fig. 20, items 16, 17) located on the first surface of the piezoelectric slab; one of the side reflectors spaced apart from an outermost finger of the first and second fingers on the same side of the IDT as the one side reflector by a distance that is based on a wavelength of a target resonant frequency signal and 
a difference between the pitch between adjacent fingers and a width of the first side reflector (Fig. 20 clearly shows the reflector 16 and outermost finger of IDT 4 by a distance; the “based on” relationship being claimed is a lack of a specified relationship, thus it can be any mathematical relationship between the distance with a) the wavelength and b) the difference; there necessarily exists a relationship that the distance may be calculated from a) the wavelength and b) the difference; additionally the wavelength and the target frequency are not even specified as that of the resonator, thus can be any wavelength corresponding to any frequency); and reflecting the vertical component of the acoustic wave with an acoustic mirror coupled to the metal layer that acts as a λ/4 transformer ([0087]-[0088]; i.e. the Bragg mirror is specific designed with the λ/4 film thicknesses for reflectivity, hence minimal transmission, thus read also the transformer). 
22.	The MEMS device of claim 1, wherein the distance is based on a sum of a product of a first factor and the wavelength of the target resonant frequency signal and a product of a second factor and a difference between the pitch between adjacent fingers and the width of the first side reflectors (the first and second factors are unspecific values thus they can be any values; the current relationship of the distance with the sum of c) the product of the first factor and the wavelength and d) the product of the second factor and the difference is still unspecific; with Fig. 20 clearly shows the reflector 16 and outermost finger of IDT 4 by a distance, there necessarily exists a relationship that the distance may be calculated from c) and d) as described above).
23.	The method of claim 15, wherein the distance is based on a sum of a product of a first factor and the wavelength of the target resonant frequency signal and a product of a second factor and a difference between the pitch between adjacent fingers and the width of the first side reflectors (the first and second factors are unspecific values thus they can be any values; the current relationship of the distance with the sum of c) the product of the first factor and the wavelength and d) the product of the second factor and the difference is still unspecific; with Fig. 20 clearly shows the reflector 16 and outermost finger of IDT 4 by a distance, there necessarily exists a relationship that the distance may be calculated from c) and d) as described above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942 as applied to respective claims 1 and 15 above and further in view of Godshalk et al. US 8,149,500.
	For claims 2 and 16, Matsumoto discloses the invention as discussed above, including the acoustic mirror is a multiple layer Bragg mirror (Fig. 17 item 13a-e), adjacent ones of the multiple layers have different acoustic impedance, and a thickness of each of the multiple layers is selected for the Bragg mirror to have a minimal transmission coefficient ([0087]-[0088]; i.e. the Bragg mirror is specific designed with the λ/4 film thicknesses for reflectivity, hence minimal transmission, thus read also the transformer) but does not explicitly disclose the minimal coefficient/transformer occurs at different frequencies.
	Godshalk discloses Bragg mirror (Figs. 2-7C, etc.) substantially reflecting different wavelengths (different reflectors 28, 30, hence minimal coefficient, λ/4 transformer at the respective different frequencies; Col. 25-37).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the acoustic mirror to be reflecting at different frequencies.  The modification is obvious because multiple frequencies may be reflected and reduce energy loss, improve quality factor, reduce insertion loss as taught by Godshalk (Col. 5 line 5-13, Col. 6 lines 10-15).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942 as applied to claim 1 above and further in view of Bhattacharjee US 10,389,332.
5.	Matsumoto discloses the invention as discussed above including the acoustic mirror is a first acoustic mirror (13a-e) but does not disclose the resonator further comprises a second acoustic mirror overlying a portion of the second metal layer.
	Bhattacharjee discloses a plate wave acoustic resonator (Figs. 7, 9, etc.) comprising a first acoustic mirror (16A) and a second acoustic mirror (16B) over a top metal layer (38, 40).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second acoustic mirror to the resonator.  The modification would have been obvious because the addition acoustic mirror may be useful to tailor wave reflection parameters and forming two-sided confinement as taught by Bhattacharjee (Col. 2 lines 62-64, Col. 14 lines 30-35).
9.	Matsumoto discloses the invention as discussed above including the resonator being a first LVBAW resonator (4), and multiple resonators may be used (Fig. 25; [0107]) and arranged depending on desired characteristics ( [0109]) but does not disclose further comprising a second LVBAW resonator having a second IDT patterned in the second metal layer, the second IDT having third and fourth comb-shaped electrodes, the third comb-shaped electrode having third fingers, the fourth comb-shaped electrode having fourth fingers, the third fingers interlocking with the fourth fingers, wherein a width of at least one of the third and fourth fingers is different from the respective width of at least one of the first and second fingers.
	Bhattacharjee discloses a plate wave acoustic device (Figs. 31-36) including a first IDT (38-1, 40-1) and a second IDT (38-2, 40-2) having third and fourth comb-shaped electrode including third (38-2) and fourth (40-2) fingers respectively; the third and fourth fingers interlocking wherein a width of the at least third and fourth finger is different from the respective width of at least one of the first and second fingers (Col. 28 lines 18-24; different wavelength; width/pitch affects wavelength as known in the art, and the figures show the different widths).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second LVBAW resonator to the device.  The modification would have been obvious because acoustic device can includes multiple IDTs with different wavelength (and thus widths of fingers) are made so the device may be used for multiple frequencies as taught by Bhattacharjee (Col. 25 line 66 – Col. 26 line 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942 as applied to claim 1 above and further in view of White et al. US 5,212,988.
8.	Matsumoto discloses the invention as discussed above including the IDT as a first IDT but does not disclose the MEMS device being a delay line, and a second IDT having third and fourth comb-shaped electrodes patterned in the second metal layer; an input port coupled to the first comb-shaped electrode and to the second comb-shaped electrode; and an output port coupled to the third comb-shaped electrode and to the fourth comb-shaped electrode. 
	White disclose a delay line (Fig. 6) using lamb wave (abstract; hence laterally vibrating bulk acoustic wave) comprising a first IDT (23) and a second IDT (24), the second IDT having third and fourth comb-shaped electrodes (38, 39) patterned in the second metal layer; an input port (launching transducer 23, thus associated with input port) coupled to the first and second comb-shaped electrode (36, 37); an output port (receiving transducer 24, thus associated with output port) coupled to the third and fourth comb-shaped electrode (38, 39).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the MEMS device as a delay line with a second IDT.  The modification is obvious because the IDT structure is well known to be used in various application, including delay line as taught by White (Fig. 6).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942.
Matsumoto discloses the invention as discussed above, but does not explicitly disclose for claim 17: physically changing the width of the interleaved fingers of the first and second electrodes to a deformed width by applying a stress force to the LVBAW resonator; and operating the LVBAW resonator at a different resonant frequency responsive to the deformed width of the first and second electrodes; and for claim 18: determining a difference in resonant frequency and determining a measure of the stress force based on the difference in resonant frequency.
However, as admitted by Applicant in Page 7 of the Remark filed 6/29/2021, “a compressive stress force, applied to the LVBAW resonator, may be used to physically change the width of the interleaved fingers of the first and second electrodes to a deformed width. Those skilled in the art also understand that stress force and resonant frequency are related, and that the difference in resonant frequency before and after the stress force is applied can be used to determine how much stress force was applied.”
Therefore, the application of the resonator with stress force is well-known and art recognized.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to applied a stress force to the resonator to change the width of the fingers to a deformed width, operating at a different frequency in responsive to the deformed width, and determining the difference in resonant frequency.  The modification is merely an application of the resonator in a well-known art recognized application (i.e. measurement of a stress force) as admitted by the Applicant (Remark Page 7).
 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
	Claim 1 recites the limitation “the first side reflector is spaced apart from an outermost finger of the first and second fingers on the first side of the IDT by a distance that is based on a wavelength of a target resonant frequency signal and a difference between the pitch between adjacent fingers and a width of the first side reflector” (last 4 lines of claim 1).
	The amendment does not overcome the rejection with Matsumoto because there is no specific relationship is being claimed.  The claim only requires an unclaimed (any) relationship that the distance between the reflector and IDT with a) the wavelength of the target resonant frequency signal and b) the difference between the pitch between adjacent fingers and the width of the first side reflector.  With Fig. 20 of Matsumoto clearly show the reflector 16 and outermost finger of IDT 4 by a distance, there would exist a relationship (equation) wherein the distance calculated with a) and b) as described above, thus meeting the limitation.  Additionally the wavelength and the target frequency are not even specified as that of the resonator, thus can be any wavelength corresponding to any frequency, making the relationship even more arbitrary.
	Similar argument apply to claim 15.
	For claims 22 and 23, the first and second factors are unspecific and thus can be any values.  the current relationship of the distance with the sum of c) the product of the first factor and the wavelength and d) the product of the second factor and the difference is still unspecific.  With Fig. 20 of Matsumoto clearly show the reflector 16 and outermost finger of IDT 4 by a distance, there would exist a relationship (equation) wherein the distance calculated with the sum of c) and d) as described above, thus meeting the claim limitation).
	Note that Equation 1 in the specification ([0057]) is specific and the wavelength and the frequency are that of the resonator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                             

/Samuel S Outten/Primary Examiner, Art Unit 2843